Citation Nr: 9920241	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991 and from December 1996 to June 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim of entitlement 
to service connection for chest pain syndrome.  A notice of 
disagreement was received in February 1998.  A statement of 
the case was issued in September 1998.  A substantive appeal 
was received from the veteran in October 1998.  In May 1999, 
a hearing was held before a member of the Board in 
Washington, D.C. 


FINDING OF FACT

The veteran's has coronary artery disease that had its onset 
during his active duty service.


CONCLUSION OF LAW

Service connection is established for coronary artery 
disease. 38 U.S.C.A. §§ 1131, 5107(b) (West 1999); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
The veteran's claim for service connection for coronary 
artery disease is well grounded.

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty.  
38 U.S.C.A. §1110 (West 1991).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

As noted above, the veteran in this case served on active 
duty from December 1990 to May 1991 and from December 1996 to 
June 1997.  Currently, the veteran is a general surgeon at 
the VA Medical Center in Altoona, Pennsylvania.  During a May 
1999 hearing before a member of the Board in Washington, 
D.C., the veteran testified that during his second period of 
service he first experienced chest pain with shortness of 
breath while marching in Germany.  A review of his service 
medical records confirms that he was seen in February 1997 
after experiencing chest pain with shortness of breath during 
a four mile training march.  He was diagnosed with chest pain 
and an electrocardiogram (EKG) was within normal limits.  

During the Board hearing, the veteran further testified that 
he was currently being treated for a heart condition by a VA 
doctor, who had told him that his current disability is 
related to the angina or spasm first experienced in service.  
Of record is a January 1998 VA catheterization report which 
indicates that a left heart catheterization revealed very 
minor disease in the mid left anterior descending (LAD) 
artery.  The examiner noted that the veteran's chest pain and 
shortness of breath could have been coronary vasospasm or 
noncardiac, and it was recommended that he be treated with 
felodipine for prevention of spasm.  

In a July 1998 letter, a VA examiner, noting that he has 
followed the veteran since February 1997, stated that the 
symptoms the veteran experienced in February 1997 were 
consistent with angina and thus reasonably represented the 
symptomatic onset of his coronary artery disease.  The doctor 
also noted that the veteran has occasional episodes of chest 
pain related to stress and relieved by nitroglycerine spray, 
and that the contributing role of coronary artery spasm also 
needed to be considered in the etiology of his chest pain.  
In an August 1998 letter, the same VA examiner reiterated 
that the role of the spasm of the coronary arteries needed to 
be considered given the arteriographic findings; and that 
this could be directly attributed to the cold weather 
conditions to which the veteran was exposed at the time of 
the onset of the symptoms.  

It is the Board's judgment that the record is sufficient to 
establish service connection for a coronary artery disease.  
In other words, the service medical records, when read in 
light of the VA records noted above, are sufficient to 
demonstrate that the veteran had the onset of such a 
condition in service in February 1997.  38 C.F.R. § 3.303 
(1998).  Further, in light of findings made as a result of 
the left heart catheterization and the letters from the VA 
examiner noted above, it is reasonable to conclude that the 
veteran has a coronary artery disease which had its onset in 
service.  


ORDER

Service connection for a coronary artery disease is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

